District of Columbia
                                 Court of Appeals
Nos. 12-AA-723 & 12-AA-724

SPRING VALLEY-WESLEY
HEIGHTS CITIZENS ASSOCIATION,

      and

WESTOVER PLACE HOMES CORPORATION,
                           Petitioners,

                                                                 ZC11-07

      v.

DISTRICT OF COLUMBIA ZONING COMMISSION,
                             Respondent,

      and

THE AMERICAN UNIVERSITY,
                                       Intervenor.


Before: Washington, Chief Judge; Glickman, Associate Judge; and Ruiz, Senior Judge.


                                     ORDER


      On consideration of the petitioners’ petition for rehearing, respondent’s
opposition, and intervenor’s response thereto, it is

       ORDERED by the merits division that the petitioners’ petition for rehearing is
granted, and this court’s November 14, 2013*, opinion is amended by striking Section
II(C)(3) of the November 14, 2013, opinion and replacing it with a revised Section
II(C)(3).

      *
          79 A.3d 904 (D.C. 2013).
       It is FURTHER ORDERED that the November 14, 2013, opinion is withdrawn,
and the Clerk shall reissue the opinion forthwith.

                                          PER CURIAM.




Copies to:


Paul J. Kiernan, Esq.
Holland & Knight
800 17th Street, NW - Suite 1100
Washington, DC 20006

Michael Mazzuchi, Esq.
4430 Macomb Street, NW
Washington, DC 20016

Paul A. Trummonds, Esq.
Goulston & Storrs, P.C.
1999 K Street, NW – Suite 500
Washington, DC 20006

Todd S. Kim, Esq.
Solicitor General – DC




jac